DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 have been rejected. 	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method and claims 9-16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction authorization. Specifically, the claims recite 
“receiving…an authorization request for a fiat payment transaction originating from a point of sale [entity] and routed through a payment [service], wherein the authorization request includes at least a transaction account number, a transaction amount, and a merchant identifier;” “identifying…payment acceptance for a transaction account associated with the transaction account number;” “transmitting…an address request to an exchange [entity], the address request including the merchant identifier;”  “receiving…a destination address for an [account] associated with the merchant identifier and a [ledger] from the exchange [entity];” “transmitting…an authorization response for the fiat payment transaction to…the point of sale [entity] wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required,” “transmitting an authorization response for the fiat payment transaction to the payment [service] for routing to the point of sale [entity], wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving a transaction request, looking up a merchant account of a merchant, processing the transaction and sending result to the merchant, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a payment network, a blockchain network comprised of a plurality of blockchain nodes, a point of sale device, an exchange server, a processing server, a receiver of the processing server, a processor of the processing server, a transmitter of the processing server, ‘…routed through a payment network,’ “…routed to the point of sale device,” and “transmitting, by the transmitter of the processing server, a new blockchain transaction to a blockchain node in the blockchain network, the new blockchain transaction including at least the destination address, a cryptocurrency amount based on the transaction amount, a digital signature, and one or more unspent transaction outputs,” merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving…an authorization request for a fiat payment transaction originating from a point of sale [entity] and routed through a payment [service], wherein the authorization request includes at least a transaction account number, a transaction amount, and a merchant identifier;” “identifying…payment acceptance for a transaction account associated with the transaction account number;” “transmitting…an address request to an exchange [entity], the address request including the merchant identifier;”  “receiving…a destination address for an [account] associated with the merchant identifier and a [ledger] from the exchange [entity];” “transmitting…an authorization response for the fiat payment transaction to…the point of sale [entity] wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required,” “transmitting an authorization response for the fiat payment transaction to the payment [service] for routing to the point of sale [entity], wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a payment network, a blockchain network comprised of a plurality of blockchain nodes, a point of sale device, an exchange server, a processing server, a receiver of the processing server, a processor of the processing server, a transmitter of the processing server, “…routed through a payment network,” “…routed to the point of sale device,” and “transmitting, by the transmitter of the processing server, a new blockchain transaction to a blockchain node in the blockchain network, the new blockchain transaction including at least the destination address, a cryptocurrency amount based on the transaction amount, a digital signature, and one or more unspent transaction outputs,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction authorization. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of  “receiving…an authorization request for a fiat payment transaction originating from a point of sale [entity] and routed through a payment [service], wherein the authorization request includes at least a transaction account number, a transaction amount, and a merchant identifier;” “identifying…payment acceptance for a transaction account associated with the transaction account number;” “transmitting…an address request to an exchange [entity], the address request including the merchant identifier;”  “receiving…a destination address for an [account] associated with the merchant identifier and a [ledger] from the exchange [entity];” “transmitting…an authorization response for the fiat payment transaction to…the point of sale [entity] wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required,” “transmitting an authorization response for the fiat payment transaction to the payment [service] for routing to the point of sale [entity], wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction authorization. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-16 further describe the abstract idea of transaction authorization.  With respect to claims 2 and 10, the limitation “identifying…a private key of a cryptographic key pair; and generating…the digital signature using the private key…” is also an abstract idea, grouped under “Mathematical Concepts” because it involves mathematical calculations. The claims are still abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016). With respect to claims 6 and 14, the limitation “transmitting…a notification message to the point of sale [entity] indicating successful processing of the blockchain transaction”, further recites the abstract idea of transaction authorization. With respect to claims 7 and 15, the additional elements “receiving, by the receiver of the processing server, a transaction identifier from the blockchain node” do not improve the functioning of a computer nor does it improve a technology or technical field. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction authorization. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claims 5 and 13 each recites “…wherein the response code is…” There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites “the receive further receives a destination address for an electronic wallet associated with the merchant identifier and a blockchain network from the exchange server…” Claim 9 also recites “an exchange server” in line 6 (‘an exchange server’) and line 14 (‘a transmitter transmitting an address request to an exchange server…’). It is unclear which ‘an exchange server’ provides the antecedent basis for “the exchange server.”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 10-16 are also rejected as each depends on claim 9.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Groarke et al. (US 2020/0027084A1 (“Groarke”) in view of Fish et al. (US 2015/0161603A1 (“Fish”)).
Regarding claims 1 and 9, Groarke teaches a method for acceptance of blockchain payment at a traditional point of sale device direct to a merchant account, comprising:
receiving, by a receiver of a processing server, an authorization request for a fiat payment transaction originating from a point of sale device and routed through a payment network, wherein the authorization request includes at least a transaction account number, a transaction amount, and a merchant identifier; (Groarke: Fig. 4, step 404; ¶¶34, 42, 65)
identifying, by a processor of the processing server, blockchain payment acceptance for a transaction account associated with the transaction account number; (Groarke: Fig. 3, step 314;¶¶34-35, 59)
transmitting, by a transmitter of the processing server, an address request to [a merchant database], the address request including the merchant identifier;) (Groarke: ¶¶46-47, 52, 56)
receiving, by the receiver of the processing server, a destination address for an electronic wallet associated with the merchant identifier and a blockchain network from [the merchant database]; (Groarke: ¶¶46, 47, 56)
transmitting, by the transmitter of the processing server, a new blockchain transaction to a blockchain node in the blockchain network  (Groarke: Fig. 4, S408; ¶¶50, 60, 66), the new blockchain transaction including at least the destination address, a cryptocurrency amount based on the transaction amount, a digital signature, and one or more unspent transaction outputs; and (Groarke: ¶28)
transmitting, by the transmitter of the processing server, an authorization response for the fiat payment transaction to the payment network for routing to the point of sale device, wherein the authorization response includes an indication that clearance and settlement of the fiat payment transaction is not required. (Groarke: Fig. 4 S410-412; ¶¶39, 52, 61, 67)
Additionally, for claim 9, Groarke teaches:
A system for acceptance of blockchain payment at a traditional point of sale device direct to a merchant account, (Groarke: Fig. 1, ‘system 100’; ¶¶22-23) comprising: a payment network (Groarke: Fig. 1, ‘payment network 112’); a blockchain network comprised of a plurality of blockchain nodes (Groarke: Fig. 1, ‘blockchain network 114’; ¶26); a point of sale device (Groarke: Fig. 1, ‘merchant system 106’); an exchange server (Groarke: Fig. 2, ‘issuing institution’); and a processing server (Groarke: Fig. 1, ‘processing server 102’), the processing server including a receiver (Groarke: Fig. 1, ‘issuing institution 108’)…a processor (Groarke: Fig. 5, ‘Processor 504’; ¶¶43, 74)…a transmitter (Groarke: Fig. 2, ‘Transmitting Device’; ¶43)…
Groarke teaches transmitting a request to a merchant database for a destination address of the electronic wallet associated with the merchant identifier and receiving the destination address from the merchant database (Groarke:¶¶46-47, 52, 56). However, Groarke does not teach an exchange server.
However, Fish teaches an exchange server (Fish: Fig. 1 ‘Merchant identification system 140’) receiving a merchant identifier included a request, determining a merchant identity (i.e. address) and communicating the determined merchant identity associated with the merchant identifier to the entity providing the merchant identifier (Fish: Fig. 4; ¶¶71, 103, 107-108). 
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the method of Groarke to substitute merchant address lookup of Fish for Groarke merchant address lookup without involving an exchange server, because doing so only involves simple substitution of one known merchant address lookup technique for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claims 2 and 10, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 2 being dependent of claim 1 and claim 10 being dependent of claim 9. Furthermore,
Groarke teaches: 
identifying, by the processor of the processing server, a private key of a cryptographic key pair; and (Groarke: ¶¶25, 37,50)
generating, by the processor of the processing server, the digital signature using the private key. (Groarke: ¶¶37,50)
Regarding claims 3 and 11, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 3 being dependent of claim 1 and claim 11 being dependent of claim 9. Furthermore,
Groarke teaches: 
wherein the authorization response is formatted pursuant to a standard governing the exchange of financial transaction messages. (Groarke: ¶33)
Regarding claims 4 and 12, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 4 being dependent of claim 3 and claim 12 being dependent of claim 11. Furthermore,
Groarke teaches: 
wherein the standard is ISO 8583. (Groarke: ¶33)
Regarding claims 5 and 13, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 5 being dependent of claim 3 and claim 13 being dependent of claim 11. Furthermore,
Groarke teaches: 
wherein the response code is one of 01 and 85. (Groarke: ¶¶67)
Groarker teaches the response code indicating approval or denial of the payment transaction (Groarke: ¶¶67). Groarke does not explicitly teach characteristics (‘one of 01 and 85’) of the response code. However, the language, "the response code is one of 01 and 85", recites non-functional descriptive material language. The limitation describes characteristics of the response code and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claims 7 and 15, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 7 being dependent of claim 1 and claim 15 being dependent of claim 9. Furthermore,
Groarke teaches: 
receiving, by the receiver of the processing server, a transaction identifier from the blockchain node; and (Groarke: ¶¶29, 61)
transmitting, by the transmitter of the processing server, the transaction identifier to the exchange server. (Groarke: ¶61)
Regarding claims 8 and 16, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 8 being dependent of claim 1 and claim 16 being dependent of claim 9. Furthermore,
Groarke teaches: 
an exchange rate is included with the destination address, and (Groarke: ¶60)
the cryptocurrency amount is further based on the exchange rate. (Groarke: ¶¶51, 60)
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groarke in view of Fish as applied to claims 1 and 9 further in view of Kim et al. (US 2020/0394620 (“Kim”)).
Regarding claims 6 and 14, Groarke in view of Fish teaches the method of claim 1 and the system of claim 9, as claim 6 being dependent of claim 1 and claim 14 being dependent of claim 9. 
Groarke in view of Fish does not explicitly teach the following limitation, however in the same field of endeavor, Kim teaches: 
transmitting, by the exchange server, a notification message to the point of sale device indicating successful processing of the blockchain transaction. (Kim: ¶¶77; claim 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Groarke in view of Fish to incorporate the teachings of cryptocurrency point of sale for managing cryptocurrency payment, as disclosed in Kim, to provide a pleasant user experience to the customer while managing a desired level of transaction security (Kim: ¶3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armstrong (US 10,614,430B2) teaches instant exchange for transaction bitcoin.
Mathew (US 2021/0142297A1) teaches intermediary wallet entity in transaction settlement for cryptocurrency transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685